Citation Nr: 0844684	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The veteran had active service from February 1979 to November 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran has current psychiatric 
disorder as a result of active military service, and a 
psychosis was not manifested in the first post-service year.

CONCLUSION OF LAW

The veteran's claimed psychiatric disorder was not incurred 
in or aggravated during service, and may not be presumed to 
be service connected.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In July 2001, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The September 2008 SSOC contained a 
description of how VA determines disability ratings and 
effective dates in compliance with the Court's holding in 
Dingess.  

The Board acknowledges that the content of the July 2001 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the veteran did not receive Dingess notice until 
after initial adjudication of the claim, it is clear that he 
was provided with the opportunity to participate in the 
processing of his claim so as to render any defect in notice 
non-prejudicial.  For example, the April 2003 rating 
decision, May 2004 SOC, and December 2004 and September 2008 
SSOCs explained the basis for the RO's action, and the SOC 
and SSOCs provided him with additional 60-day periods to 
submit more evidence.  Moreover, the benefit being sought is 
not being granted in this case, so the Board will not reach 
the issue of disability rating or effective date discussed by 
the Court in Dingess.

In a September 2005 remand, the Board commented on the 
unlikelihood that the veteran's Service Medical Records 
(SMRs) were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC), as he had not begun active 
service until 1979.  In addition, the Board noted that the 
NPRC indicated that SMRs had been included with the personnel 
records sent to the RO in October 2001.  Thus, the RO was to 
conduct an additional search for the veteran's SMRs.  Second, 
the RO was to ask the veteran for information regarding 
treatment for any mental condition during service and, based 
on any information provided, request clinical records from 
the NPRC.  Third, the RO was to request the veteran's 
entrance and separation physical examination reports, and 
conduct a search of records from the Surgeon General's Office 
(SGO) for indication of medical treatment of the veteran.  
Finally, the RO was to request the veteran's personnel file 
as well as any administrative and/or judicial proceedings 
which led to the veteran's early separation from service.  


Following this Board's remand, the RO requested the veteran's 
SMRs and received a response in August 2006 stating that the 
veteran's SMRs were not on file, there was no indication that 
the SMRs were otherwise dispatched or that there were any SGO 
records which made reference to the veteran, and that 
additional search efforts would prove to be futile.  Next, 
the RO sent the veteran a letter in February 2006 requesting 
the names of any medical facilities where he had received 
treatment for a mental condition while in service, as well as 
the dates of treatment.  Enclosed with the letter was an NA 
Form 13055 for the veteran to complete and return to the RO.  
It does not appear from the claims file that the veteran 
responded to the February 2006 request for information.  The 
RO requested the veteran's entrance and separation physical 
examination reports and received a response in October 2005 
stating that the records were not available.  In addition, a 
printout entitled "4.22 Surgeon General's Office (SGO) 
Extracts" states that the SGO records cover only the years 
1942 to 1945 and 1950 to 1954, and therefore are not 
available for this veteran.  Finally, the RO submitted a 
second request for the veteran's personnel file to include 
any administrative/judicial proceedings, but received a 
response in March 2008 stating that the entire personnel file 
had already been mailed to the RO and there were no 
additional records available.  Indeed, the veteran's 
personnel records are associated with the claims file.  Thus, 
it appears that all development requested by this Board in 
its September 2005 remand has been completed to the extent 
possible, and no additional development is required.   

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, full development as requested by the 
Board's September 2005 remand has taken place, and the 
appellant has demonstrated knowledge of, and has acted upon, 
the information and evidence necessary to 

substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that the appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim).  Accordingly, any presumption of error 
as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.

In view of the forgoing, we find that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefits flowing 
to the veteran.  The Court of Appeals for Veteran Claims has 
held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Facts and Analysis

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as a psychosis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the veteran contends that he has a current 
psychiatric disorder which was caused by his active military 
service in the Army.  Specifically, in his January 2004 
Notice of Disagreement (NOD), the veteran stated that, while 
in the military, he became paranoid that people were trying 
to kill him.  Because of this paranoia, he states, he was 
discharged from the Army.    

As previously mentioned, the veteran's SMRs are unavailable 
for review.  His service personnel records are in the file.  
His DD Form 214 (Certificate of Release or Discharge from 
Active Duty) shows that his type of separation was "Relief 
from active duty," and the character of his service was 
noted as "UNDER HONORABLE CONDITIONS."  The narrative 
reason for separation was "Unsuitability-apathy, defective 
attitude or inability to expend effort constructively."  
However, there are no other records describing disciplinary 
actions, incidents of violence, or treatment for a mental 
health disorder during service.  In his June 2004 Form 9, the 
veteran again asserts that he was discharged from the 
military because of his paranoia.  However, again, there is 
no documentation other than the DD Form 214 describing the 
reasons for the veteran's separation.  He was transferred to 
the Army Reserve Control Group.     

Following the veteran's active service, there are no records 
showing treatment for a mental health disorder within one 
year after his separation.  He continued to serve in the Army 
Reserve, and there are several letters dated in 1982 warning 
him of impending consequences for his unexcused absences from 
Unit Training Assemblies.  However, these letters do not 
mention any mental health disorder as a cause for these 
absences, nor is there any indication of a mental or 
behavioral problem.  

The first indication of a psychiatric disorder is contained 
in the records of San Joaquin County Mental Health Services.  
The veteran was admitted to the hospital in June 1987 because 
he was considered to be a danger to himself.  The Discharge 
Summary states that the veteran's depression had started four 
years prior to admission, following a child endangerment 
conviction.  The veteran reported feeling despondent, 
difficulty sleeping, abusing PCP, marijuana and alcohol, and 
experiencing suicidal ideations.  He was diagnosed with 
probable major depression, and prescribed anti-depressants.  

The veteran was hospitalized again several months later, in 
September 1987.  This time, he reported erratic and 
uncontrollable behavior, such as breaking furniture, as well 
as threatening suicide and experiencing auditory 
hallucinations.  Further, he stated that he had broken his 
sergeant's jaw while in the Army.  The Board notes that there 
is no record of this incident in his personnel records.  The 
veteran also said that he had attempted suicide two weeks 
prior to his hospital admission, via drug overdose.  He was 
diagnosed with adjustment disorder with depressed mood, and 
mixed personality disorder with borderline antisocial and 
dependent features.  

Finally, the veteran was psychiatrically hospitalized at San 
Joaquin a third time, in January 1993.  His family brought 
him to the hospital because he had become paranoid over the 
past six months, fearing that people were going to kill him.  
He reported auditory hallucinations and irritability.  A 
psychiatrist diagnosed schizoaffective disorder and mixed 
personality, not otherwise specified.

There are no additional medical records describing treatment 
for a psychiatric disorder.  

With regard to the presumptive service connection provisions 
in the law for psychosis, the evidentiary record herein is 
negative for any manifestation of a mental health disorder 
within the veteran's first post-service year.  While the 1993 
Progress Note from San Joaquin County Mental Health Services 
shows a diagnosis of schizoaffective disorder, which is one 
of the psychoses defined by 38 C.F.R. § 3.384, the diagnosis 
was made 12 years after the veteran separated from active 
duty.  Thus, because the evidence fails to establish any 
clinical manifestations of a psychosis within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease are not satisfied.  

Moreover, the weight of the competent evidence is against a 
connection between the veteran's claimed anger problem and 
active service, and there are no competent opinions linking 
the veteran's psychiatric disorder to active service.    

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current anger problems, and other 
symptoms which he experiences.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, can 
ultimately be considered competent, regardless of a lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

As noted above, the veteran states that his mental health 
problems began while in active service.  During his September 
1987 hospital stay at San Joaquin, he stated hat he had 
broken his sergeant's jaw.  Further, in his January 2004 NOD 
and June 2004 Form 9, he asserted that he was separated from 
service because of his paranoia.  However, there is no 
documentation of any violent incidents or mental health 
problems in the veteran's service personnel records.  
Moreover, there is no documentation of medical treatment for 
a mental problem during service.  Indeed, as noted above, the 
first diagnosis of a psychiatric disorder was made years 
after his separation from service, in 1987.  Therefore, 
continuity has not here been established, either through 
competent medical evidence or through the veteran's 
statements.   

Moreover, the gap of many years in the record between service 
and the veteran's claim militates against a finding that the 
in-service incidents he has described caused chronic 
disability, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

We recognize the sincerity of the veteran's belief that he 
has a disability at this time which was caused by head 
injuries in service.  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra.  However, in this case there is no 
documentation of a mental health disorder during service.  
Furthermore, there is a seven-year gap between the veteran's 
separation from service and the first indication of a mental 
health disorder.  

In this case, the weight of the competent evidence is against 
a finding that the veteran's psychiatric disorder is related 
to his military service.  Because the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to resolve in the veteran's favor.


ORDER

Service connection for a psychiatric disorder is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


